Title: To Thomas Jefferson from Richard Rogers, 16 May 1801
From: Rogers, Richard
To: Jefferson, Thomas


               
                  Sir.
                  New York May 16. 1801
               
               The Liberty I am about taking of addressing the Chief Magistrate of my Country will I trust to your benevolence be Excused when I state my motives for so doing—
               Various reports respecting an alteration in the civil Establishment of the United States—particularly in the Revenue department—naturally has created an Alarm among the officers at present filling these situations I deem it a duty I owe you Sir—and myself to state what has appeared to many an honest claim to a Continuance in the office I have the honor of holding under the general Government.
               I have Sir for upwards of fourteen years been in the public service—in the Commissions office for settling the accounts of the marine & other accounts under the old Confederation—in the Comptrollers department of the Treasury under the present—& Eleven years in the Naval office of this port—Seven as Deputy under Co. Walker four as principal to which I had the honor of being appointed by General Washington, on Co. Walkers resigning—
               How I have discharged the duties of this arduous office Is not for me to say—The officers of the Treasury & Gentlemen of the mercantile Interest here are the best Judges, & to their Judjment I can I beleive rely with a good & honest Confidence—
               As Justice to myself & family has induced me thus to address you Sir—& in an interview I had some days ago with the Vice president he did me the honor of saying, that if called upon he would readily give his testimony in my favor—
               I have the Honor to be With great Respect, Sir Your Most Obedient, Most Humble Servant,
               
                  
                     R Rogers
                  
               
            